Election/Restrictions
Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are directed to a composite material comprising a continuous steel matrix consisting essentially of sintered steel nanoparticles sintered at a temperature less than 450oC and at least two structural carbon fiber encapsulated within the continuous steel matrix and spaced apart from one another by an unreinforced region and defining a deformable surface.
	The closest prior art of record is Wrosch (US 2012/0153216) and Choi (US 2016/0130689).
	Wrosch discloses a composite material comprising a continuous matrix consisting essentially of sintered metallic nanoparticles of steel (0020 and 0026), at least two reinforced carbon fiber regions (0010) disposed and encapsulated by the metal matrix (Fig. 2), and an unreinforced region (24) free of the carbon fiber and defining a deformable surface. Wrosch teaches that the sintering temperature is that causes the surfaces of the particle to become liquid. Wrosch does not expressly teach a suitable temperature range.
	Choi discloses a sintered steel matrix-nanoparticle composition including alloys of Mn, Fe, Al, Si, Cr, Mo, Ti, Cu, Ni, Mg, W, oxides and carbides thereof, and combinations (0032). Choi teaches that the sintering is conducted at a temperature of 750oC (0049). Moreover, Choi teaches growing the nanoparticles at a heating temperature of about 700oC to 900oC (0036).
	Applicant’s specification teaches the use of elevated pressure and sintering temperature below 450oC  to convert the steel nanoparticles into the steel matrix (0043). Applicant’s specification further teaches that the low sintering temperature is used as conventional steel sintering temperatures (in excess of 1000oC) destroy the reinforcing carbon fibers which decompose at about 500oC or less (0005). Clearly the sintering temperature is a structural limitation for the composite structure.
	Choi does not teach a sintering temperature below 450oC. Additionally, given the nanoparticles require a higher temperature to grow it would not have been obvious to have lowered the temperatures taught in Choi as the modification would change the principle of operation. While Wrosch teaches optimizing the sintering temperature, there is no guidance provided that suggests a sintering temperature of lower than 450oC. As there is no motivation provided in any of the prior art to lower the sintering temperature of a steel matrix consisting essentially of steel nanoparticles to below 450oC, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781